Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-6 and 15-17 are allowed.

With respect to 35 U.S.C. § 101, Examiner agrees with Applicant’s position that “the contracts generated by the claimed invention necessarily integrate the invention into a practical application, one that results in a transaction that is accessible on the identity blockchain network and containing identity-verifying digital objects in the form of the certification token and sealed user record and sealed verification record addresses that enable the user to prove their identity without engaging in time-consuming Know Your Customer (KYC) processes.” Therefore, the amended claims are eligible under step 2A prong two of the analysis as the independent claims as a whole integrate the judicial exception into a practical application.

With respect to the 35 U.S.C. § 112(a) and (b) rejections, Applicant’s arguments were fully considered and the rejections were withdrawn in view of the claim amendments.



Identity verification mechanisms, such as enabling a third party to verify an identity remotely is old and well known as evidenced by numerous prior art cited in the record including US Patent US 9,078,128 B2; US Patent Publications US 2015/0356523 A1, US 2017/0111358 A1, US 2020/0007316 A1 and US 2014/0164776 A1; and NPLs Yasin (NPL 2016) and Patel (NPL 2017); Transferring rights using blockchain transactions, such as certification contracts comprising addresses is old and well known as evidenced by numerous prior art cited in the record including US Patent Publication US 2016/0323109 A1; Interacting with a decentralized application, such as receiving access requests and interacting with a decentralized application is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2017/0352031 A1 and US 2017/0147808 A1; and NPLs Swan (NPL 2015) and Raval (NPL 2016).



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685